Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Applicant’s RCE filed 7/2/2021.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costello et al 9,525,093.
Costello et al disclose an optical proximity sensing system and method comprising: a light emitter (16) mounted on a first position on a PCB base (11) including electrically conductive and non-conductive elements (at least columns 5-6); a light detector (12) .

Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive.
With respect to Applicant’s arguments, on pages 8-9 of the remarks, that, in the Costello reference, “the walls of the gap 34 are not substantially parallel but are angled such that the base of the gap is narrower than the top”, this is an incorrect statement.  The features of the base or the top of the gap has not been recited in the claims.  The walls of the gap, disclosed by Costello reference are not parallel but are substantially parallel to each other.  The walls are not perpendicular to but are substantially perpendicular to the top surfaces of the first and the second regions of optically transmissive materials.  The infrared-blocking ink that (being) filled/contained within the gap is substantially contiguous with the ink covering the top surfaces of the regions.
Accordingly, the rejection set forth above is proper.

   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438.  The examiner can normally be reached on TUES-THURS 6:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUE TAN LE/Primary Examiner, Art Unit 2878